Citation Nr: 0639732	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-10 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to January 
1990.

This matter comes to the Board of Veterans' Appeal on appeal 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, 
that granted service connection for chronic bronchitis and 
assigned a 0 percent evaluation effective January 5, 1999.  
In a subsequent rating decision in April 2005, the RO 
increased the veteran's rating for his chronic bronchitis to 
10 percent, also effective January 5, 1999.  Also on appeal 
was the issue of entitlement to service connection for 
nicotine dependence.  However, the veteran withdrew this 
claim in writing in September 2004.  Consequently, this issue 
is no longer on appeal.  See 38 C.F.R. § 20.204 (2006).  
Similarly, in June 2005, the veteran withdrew a previously 
filed claim for entitlement to service connection for 
pneumothorax, right lung.  Accordingly, no further action 
will be taken on this claim.  Id.  

In December 2006, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Pulmonary function tests conducted in March 2005 revealed 
post-bronchodilator findings of forced expiratory volume in 
one second (FEV-1)/forced vital capacity (FVC) of 76 percent.


CONCLUSION OF LAW

From January 5, 1999, the criteria for a disability rating in 
excess of 10 percent for chronic bronchitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran appealed the initially 
assigned noncompensable rating that was assigned following 
the grant of service connection for chronic bronchitis in 
September 2004.  Thereafter, the RO provided VCAA notice to 
the veteran on the increased rating issue in a letter dated 
in June 2006, which was after the September 2004 rating 
decision on appeal.  Because the VCAA notice in this case was 
not provided to the appellant prior to the RO decisions from 
which he appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2006 letter, as well as the April 2005 
statement of the case and December 2005 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In the June 2006 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The veteran has had ample opportunity to respond/supplement 
the record.  He does not allege that notice in this case was 
less than adequate.  Moreover, since the issue in this case 
(entitlement to a higher initial rating) is a downstream 
issue from that of service connection, another VCAA notice 
letter is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the veteran is not prejudiced by a decision at this time 
since the claim is being denied.  Therefore, any notice 
defect, to include degree of disability and effective date, 
is harmless error since no rating and/or effective date will 
be assigned.  Furthermore, the veteran was provided with 
notice of the disability rating and effective date in a July 
2006 letter.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in a July 2006 statement that he had no 
additional evidence to submit and asked that VA proceed with 
his claim as soon as possible.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran filed an initial claim of entitlement to service 
connection for a lung disability in April 1993.  The RO 
denied this claim in September 1993.

In January 1999, the veteran filed an application to reopen 
the veteran's claim for service connection for a lung 
disability, namely bronchitis.  

A March 1999 VA outpatient record reflects the veteran's 
complaint of the recent onset of bronchitis.  In July 1999, 
the veteran was seen for complaints of a nonproductive cough 
of three days duration and was assessed as having upper 
respiratory infection superimposed upon seasonal allergies, 
possible asthma, and smoker.  In December 1999, he was given 
an impression at a VA clinic of upper respiratory infection, 
sinusitis, and smoker.  In January 2000, the veteran was 
noted by VA as having a resolving upper respiratory infection 
with a frequent cough.  

Chest x-rays performed in May 2000 revealed a focal 
opacification in the right lower lobe, probably due to 
pneumonia.  An October 2000 chest x-ray revealed resolution 
of the previously described right lower lobe pneumonia.  The 
veteran was assessed by VA in October 2001 as having an upper 
respiratory infection.  

A private progress note dated in November 2001 reflects an 
assessment of sinusitis, acute or chronic, and 
asthma/reactive disease.

In an October 2001 decision, the Board denied the veteran's 
application to reopen a claim for service connection for 
bronchitis and denied his claim for entitlement to service 
connection for nicotine addiction.

In a "To whom it may concern" letter dated in September 
2002, a VA physician said that the veteran had problems with 
daily cough and occasional shortness of breath due to chronic 
bronchitis.  He said the veteran used inhalers, occasional 
antibiotics, and cough medications. 

By Order dated December 2002, the Court vacated the October 
2001 Board decision and remanded the matter to the Board.

During a March 2004 VA examination, the veteran reported that 
he quit smoking one year earlier and averaged recurrent 
chronic bronchitis four to five times a year.  He described 
his symptoms as including constant productive cough with 
yellow phlegm in the morning.  He also reported associated 
shortness of breath and chest pain due to constant chronic 
cough.  He reported being on albuterol multi-dose inhaler as 
needed and flunisolide multi-dose inhaler, two puffs a day.  
He said he currently works at a VA clinic as a patient 
service assistant and reported having a lot of chest pain at 
work due to his constant chronic cough.  He said he lost 
approximately eight days over the past six months due to his 
chronic bronchitis.  He noted impaired activity with cutting 
the grass and getting things fixed around the house.  On 
examination the veteran's lungs had a friction-type rubbing 
on auscultation with inspiration and expiration throughout 
the whole lung field.  There was no dyspnea on respiration or 
nasal flaring.  Oxygen saturation on room air via pulse ox 
was 99%.  A chest x-ray and pulmonary function tests were 
noted to be within normal limits.  The veteran was diagnosed 
as having chronic bronchitis and the condition was note to be 
chronically symptomatic.  Pulmonary function test findings 
were noted to be within normal limits and were recorded based 
on pre-bronchodilator tests.  These findings revealed FEV-1 
of 70.1 percent predicted and FEV-1/FVC of 88 percent.  The 
examiner noted that spirometry revealed reduced FVC, and that 
spirometry performed in January 2003 had been totally normal.  
He remarked that "results of current study may not be valid 
due to poor patient effort."

In September 2004, the RO granted service connection for 
chronic bronchitis and assigned a noncompensable rating, 
effective January 5, 1999.

Pulmonary function tests performed at a VA outpatient clinic 
in February 2005 revealed pre-bronchodilator results of FEV-1 
of 48% predicted and FEV-1/FVC of 91%.  The interpretation 
was moderately severe restrictive pattern indicated by the 
reduction in FVC with preservation of the FEV1/FVC ratio.  
DLCO (SB) results were not recorded.  

A VA contract examination report in March 2005 contains the 
veteran's complaints of cough with thick yellowish sputum, 
coughing up blood, and having to sit upright at night.  He 
also reported shortness of breath walking two city blocks, 
mowing the yard, moving furniture, or climbing stairs.  He 
further reported taking anti-inflammatory inhalation 
medicines and steroid therapy by mouth at a dose of 2 mg a 
day.  He described having asthma four times a year and 
"infection" four times a year for two weeks at a time.  On 
examination the veteran's lungs were clear to auscultation.  
There was no kyphoscoliosis or pectus excavatum.  Chest x-
rays showed that the veteran's lung fields were 
satisfactorily expanded and clear and the chest was normal.  
PFT results after bronchodilation revealed FEV-1 of 84% and 
FEV-1/FVC of 76 percent.  The examiner noted that the 
veteran's effort was "good" and there was no discrepancy 
between the PFT findings and the clinical examination.  The 
interpretation was obstruction defect.  The examiner also 
explained that a DLCO was not done because the PFT results 
were sufficient to evaluate the veteran's lung status.  The 
examiner remarked that the veteran's diagnosis of chronic 
bronchitis was unchanged.  

The veteran's representative argued in a June 2005 letter 
that the veteran's PFT results in February 2005 of FEV-1 of 
48 percent entitle him to a 60 percent rating.  

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The pertinent criteria for evaluating diseases of the trachea 
and bronchi, to include chronic bronchitis, is found under 
38 C.F.R. § 4.97, Diagnostic Code 6600.  Under this criteria, 
a 10 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is 71 to 80 percent predicted; 
FEV-1/ FVC is 71 to 80 percent; or where diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO) (SB) is 66 to 80 percent predicted.  A 30 percent 
rating is warranted where pulmonary function testing reveal 
that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 
70 percent; or where DLCO (SB) is 56 to 65 percent predicted.  
A 60 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is 40 to 55 percent predicted; FEV-
1/FVC is 40 to 55 percent; or where DLCO (SB) is 40 to 55 
percent predicted, or; maximum oxygen consumption of 15-20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted where ratio of FEV-1/FVC is less than 40 
percent, or; DLCO (SB) is less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episodes(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6800 (2006).

It is important to note that there are guidelines indicating 
that only the post- bronchodilation results are to be 
considered for VA purposes.  The explanatory comments in the 
Federal Register make clear, post-bronchodilation pulmonary 
function test results are to be used in evaluating the 
severity of the lung disease under the Schedule.  61 Fed. 
Reg. 46,720, 46, 723 (Sept. 5, 1996), effective October 7, 
1996 (in response to a comment recommending that VA specify 
that pulmonary function be tested before bronchodilation in 
order to reflect ordinary conditions of life, VA disagreed, 
finding "The American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria recommends 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.")

The Board has reviewed the evidence of record and does not 
find support for the next-higher 30 percent evaluation under 
Diagnostic Code 6600.  In this regard, as the record 
reflects, the veteran underwent PFT testing on a few 
occasions during the pendency of this appeal, to include 
March 2004, February 2005, and March 2005. However, the Board 
observes that for the March and February 2005 testing, only 
pre-bronchodilator results were reported.  The only post 
bronchodilator PFT results of record were reported in 
conjunction with the veteran's March 2005 VA examination.  
The reported post bronchodilator findings included  FEV-1 of 
84 percent predicted and FEV-1/ FVC of 76 percent predicted.  
No DLCO results were reported.  The Board, in applying the 
above criteria under Diagnostic Code 6600 finds that the 
March 2005 PFT findings are not consistent with a higher 
rating.  Moreover, no other competent evidence reveals post-
bronchodilator findings commensurate with an increased 
evaluation for any stage during this rating period.

Accordingly, the criteria for an increased initial rating in 
excess of 10 percent have not been met during the period 
beginning January 5, 1999.  The benefit of the doubt rule has 
been considered; however, as the evidence is not in relative 
equipoise, it is not for application in this appeal.  38 
U.S.C. § 5107(b) (West 2002).

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's chronic bronchitis has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  In this regard, the veteran reported during the 
VA examination in March 2004 that he lost approximately 8 
days of work in the past six months due to his bronchitis.  
He said he worked at a VA clinic as a patient service 
assistant.  This work loss, which averages a little over one 
day a month, is contemplated in his present rating and is not 
considered to constitute marked interference with work.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic bronchitis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


